Citation Nr: 1203482	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-04 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in Nashville, Tennessee. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  


FINDING OF FACT

The Veteran has been diagnosed as having PTSD, conforming to the DSM-IV, as a result of his combat experiences.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011), § 3.304(f) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the present case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

The Veteran seeks service connection for PTSD.  He has also been diagnosed with an anxiety disorder not otherwise specified and major depressive disorder. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2011).  The Board further notes that these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran's claimed stressors are related to his fear of hostile military activity.  Upon reviewing the claims file and listening to the Veteran's accounts of stressful events, the January 2011 VA examiner specifically concluded that the Veteran's stressors are related to his fear of hostile military activity.  

The Veteran has reported multiple stressful events in service including the following.  He reported that he became frightened when he ran out of ammunition  when he was working in a shipyard in Vietnam and the Viet Cong tried to get into the shipyard.  He fought for about an hour, until his ammunition was gone.  Over forty people were killed in the gunfight.  He has also reported that they were frequently mortared at night, at the shipyard.  One time, two men from his company were killed on the dock.  Another time, he was in a different location in Vietnam, at night, the enemy blew up an ammunition dump.  He reported that it was like a bomb going off and that they did not know what was going on and that it was scary.  See January 2011 statements to VA examiner.  He also reported that on the way to and from his base to the shipyard, he saw babies lying on the road and children were killed and that he would  never forget these things.  See December 2008 written statement.  He has consistently reported to his regular treating VA psychiatrist that he had been mortared and shot at a great deal in service.  Significantly, he reported the same stressor regarding an attack at night where over 40 people were killed.  See VA outpatient treatment records dated in August 2008 and January 2010.  Additionally, in August 2008, he reported to his VA psychiatrist that after being mortared on one occasion, he had to help carry the bodies of dead servicemen to the morgue.  

As the January 2011 VA examiner concluded that the Veteran's stressors were based on his fear of hostile military activity and his regular treating VA psychiatrist has deemed his stressors sufficient to support a diagnosis of PTSD, the Board finds that there is sufficient credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Board acknowledges that the January 2011 VA examiner also opined that the Veteran's in-service events were not sufficient to support a diagnosis of PTSD.  However, the record also includes reports from the Veteran's regular treating VA psychiatrist that diagnoses PTSD.   The 2010 report attributes the diagnosis of PTSD to the Veteran's war time experiences.  This findings appears to be conformity with the DSM-IV.  Specifically, following a thorough interview with the Veteran including his report of service stressors including being involved in a situation where he was underfire, and returning fire, for one hour until his ammunition ran out and that over 40 people died during the same conflict, the regular-treating VA psychiatrist diagnosed PTSD in accordance with the DSM-IV criteria.  Indeed, the Board accepts that it is the regular practice of the VA to use the DSM-IV criteria in diagnosing PTSD.

Both opinions/reports appear to be of equal probative value.  The negative VA examination report is comprehensive but fails to provide adequate findings to support the determination that the Veteran's in-service stressors were insufficient to support a diagnosis of PTSD.  The 2008 and 2010 outpatient reports are similarly deficient.  However, and importantly, the outpatient reports were prepared by the Veteran's treating psychiatrist, who clearly has a more intimate understanding of the Veteran and his psychiatric illness.  He assigned a diagnosis of PTSD based on the Veteran's recitation of the same symptoms and at least one common stressor that he reported to the January 2011 VA examiner.  The opinions/reports are therefore at least in equipoise.  As such, the Board finds that there is sufficient evidence to support a diagnosis of PTSD, and that said diagnosis is a result of the Veteran's war time experiences (fear of hostile military activity).

Next, the Board finds credible supporting evidence that the Veteran's stressors occurred despite service treatment records' silence as to complaints or treatment for psychiatric issues and the lack of official stressor verification.  Specifically, the Board has made a credibility determination that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.  His DD-214 confirms that he served in Vietnam.  

The Board has also considered the Veteran's consistent descriptions of his stressors.  As finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider the internal consistency of the Veteran's statements, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Here, the Veteran has consistently reported that he spent at least one night at a shipyard in Vietnam, under fire and returning fire until his ammunition ran out and that over 40 people died during that conflict.  Given the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran's claimed stressors occurred.

Thus, as the Veteran's regularly-treating VA psychiatrist has confirmed that the Veteran's current symptoms combined with his experiences in Vietnam are sufficient to support a diagnosis of PTSD, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for PTSD.  

The Board additionally notes that the Veteran has been diagnosed with other acquired psychiatric disorders including an anxiety disorder not otherwise specified and major depressive disorder.  As noted in the introduction, the claim was recharacterized as a claim for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons.  The Board notes that in granting service connection for PTSD it is granting service connection for a psychiatric disability that is rated under the General Schedule for psychiatric disabilities.  Symptoms of depression and anxiety are considered in that rating.  In this regard, the Veteran would not be entitled to separate and additional ratings for anxiety or depression or any similar psychiatric disorder in the present case, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder, including PTSD, should be granted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


